Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 1 of 11 PageID #:303061




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


    IN RE BROILER CHICKEN ANTITRUST                   No. 1:16-cv-08637
    LITIGATION
                                                      Hon. Thomas M. Durkin
    This Document Relates To:                         Magistrate Judge Jeffrey T. Gilbert
    All Actions


          KROGER & PUBLIX PLAINTIFFS’ SUPPLEMENTAL MEMORANDUM
               RESPONDING TO COURT’S ORDER OF MAY 27, 2021

         Plaintiffs Kroger, Hy-Vee, Save-Mart, and Albertsons (the “Kroger Plaintiffs”) and

Plaintiffs Publix, SuperValu, Meijer, Wakefern, OSI Restaurant Partners, Unified Grocers,

Associated Grocers of Florida, and Associated Grocers of the South (the “Publix Plaintiffs”)

(collectively, the “Kroger & Publix Plaintiffs”) respectfully respond to the directive set forth in

ECF 4722: “To the extent…other plaintiffs want to discover evidence of bid-rigging in order to

use it in a supply reduction or Georgia Dock trial under Federal Rule of Evidence 404(b), they

should state so, and allow the Court and parties to address that argument directly.”

                                          Introduction

         Pursuant to the Court’s September 22, 2020 Order [ECF 3835] (the “Severance Order”),

Defendants have withheld broad swaths of discovery, including millions of pages of documents

that were produced to the DOJ as part of its criminal investigation.1 Although we cannot know

exactly what is in such discovery, including those withheld documents, DOJ public filings in the

pending criminal cases provide some insight. The government provided the criminal defendants


1
       The government has disclosed that Defendants have produced approximately 13 million
pages of documents related to the criminal case; in our civil case, Defendants have produced
approximately 7.5 million pages while withholding the rest based on this Court’s Severance Order.


                                                 1
Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 2 of 11 PageID #:303062




with an 87-page letter that summarized certain key evidence in the case and noted that the

following examples were representative of that evidence:




       Accordingly, we know based on just two examples from an 87-page summary that

Defendants have withheld evidence that certain of their employees – who documents refer to as

“the chicken mafia” – go hunting together. During these hunting trips “they might have thrown

prices and rigged bids amongst each other.” Another email chain withheld by Defendants

referenced an employee as “the stud of all studs” based his extensive network of competitor

contacts.

       The Kroger and Publix Plaintiffs understand that the Court has severed the “bid rigging”

component of Defendants’ conspiracy from the remainder of the case based on case management

considerations and not based on a determination of the relevance of the stayed conduct. As the

Kroger and Publix DAPs have noted previously, 2 we are prepared to try this case—and would like

to go to trial as soon as the Court’s calendar permits—based on the current discovery schedule in

compliance with the Court’s Severance Order.

       Complying with the Severance Order should not, however, require foregoing discovery

into Georgia Dock and supply restraint conduct nor should it entirely bar discovery of Rule 404(b)


2
       See, e.g., ECF 4636 at 5 (“the Kroger & Publix Plaintiffs have identified discovery
necessary for the current pre-trial schedule and to try the case in October 2022”).


                                                2
Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 3 of 11 PageID #:303063




“bid rigging” evidence. Thus to directly respond to the Court’s question of whether we “want to

discover evidence of bid-rigging in order to use it in a supply reduction or Georgia Dock trial under

Federal Rule of Evidence 404(b),” the Kroger & Publix Plaintiffs hereby “state so [to] allow the

Court and parties to address that argument directly.” Specifically, the Kroger & Publix Plaintiffs

state that they want to (i) use in depositions or other discovery any materials that are already

available to the Plaintiffs or that become available to Plaintiffs through the ongoing criminal

proceedings and (ii) obtain specifically-identified documents already produced to or by the

government of which Plaintiffs already have knowledge. Such limited and focused discovery

allows the parties to develop the foundation for Rule 404(b) evidence without undoing the key

case management features of the Severance Order.

                                            Rule 404(b)

       We understand that the Court IS NOT asking any party to brief how Rule 404(b) may

apply at any trial and that the Court has not invited the parties to brief any motion in limine to

consider the admissibility of any Rule 404(b) evidence. Nor is the Court inviting discovery

motions. Rather, we understand the Court’s statement to ask plaintiffs, such as the Kroger &

Publix Plaintiffs, whether we “want to discover evidence of bid rigging in order to use it in a supply

reduction or Georgia Dock trial under Federal Rule of Evidence 404(b).” ECF 4722 at 3 (emphasis

added). To answer the Court’s question about the discoverability of the evidence, some discussion

of how Rule 404(b) may operate here provides context for addressing the question on

discoverability.

       Rule 404(b)(2) provides that evidence of any other crime, wrong, or act “may be admissible

for another purpose, such as proving motive, opportunity, intent, preparation, plan, knowledge,

identity, absence of mistake, or lack of accident.” The Advisory Committee notes explain that in




                                                  3
Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 4 of 11 PageID #:303064




applying this Rule, “[n]o mechanical solution is offered” and instead “[t]he determination must be

made whether the danger of undue prejudice outweighs the probative value of the evidence in view

of the availability of other means of proof and other factors appropriate for making decisions of

this kind under Rule 403.” The notes of the Senate Judiciary Committee elaborate that “it is

anticipated that with respect to permissible uses for such evidence, the trial judge may exclude it

only on the basis of those considerations set forth in Rule 403, i.e. prejudice, confusion or waste

of time.” Notes of Committee on the Judiciary, Senate Report No. 93–1277.

       There is no lack of precedent of courts admitting evidence pursuant to Rule 404(b) in

antitrust trials. For example, in United States v. Andreas, 216 F.3d 645 (7th Cir. 2000), the

defendants were charged with conspiring to fix the prices of lysine. At their trial, the district court

admitted evidence under Rule 404(b) that the same defendants also conspired with their

competitors to fix the prices of citric acid. The Seventh Circuit determined that the admission of

this evidence was eminently correct because “evidence of the citric-acid conspiracy answered at

least three relevant questions.” Andreas, 216 F.3d at 665. Specifically, evidence of the citric-acid

conspiracy was relevant because certain aspects of the lysine conspiracy “would operate in the

same way.” Id. Additionally, the lysine and citric-acid conspiracies “were closely related parts of

a master plan to control prices and product supply through collusion with competitors. . . . Many

of the lysine cartel’s meetings revolved around the need to allocate sales volume, a lesson dictated

by the experience in the citric-acid conspiracy.” Id. Finally, the omission of the citric acid

conspiracy would have “[left] an unexplained gap in the narrative” because certain conspirators




                                                  4
Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 5 of 11 PageID #:303065




participated in the lysine conspiracy in order to impart the knowledge they learned from the citric-

acid conspiracy. Id. at 665—66. 3

       The Andreas Court is not alone in admitting such evidence. See, e.g., United States v.

Southwest Bus Sales, 20 F.3d 1449, 1455-56 (8th Cir. 1994) (affirming district court’s decision to

allow evidence of defendant’s other anticompetitive conduct to prove that defendant intended to

conspire and refute its argument to the contrary); United States v. Suntar Roofing, Inc., 897 F.2d

469, 478 (10th Cir. 1990) (affirming district court’s decision to allow evidence concerning similar

customer allocation agreements entered into by defendants to show that “participation of

defendants in the charged customer allocation conspiracy was knowing and intentional, rather than

the result of accident or mistake”); In re Depakote, No. 15-CV-702-NJR-SCW, 2017 WL 2126837,

at *9 (S.D. Ill. May 16, 2017) (“Plaintiffs will be allowed to introduce evidence regarding the off-

label marketing and sales efforts by Abbott regarding the bipolar disorder. This evidence is

relevant to Plaintiffs theory that the corporate culture at Abbott valued marketing and sales over

patient safety.”); In re: Cathode Ray Tube (CRT) Antitrust Litig., No. 1917, 2016 WL 6246736, at

*10 (N.D. Cal. Oct. 26, 2016) (adopting DAPs’ argument that “the jury could reasonably conclude

that the conduct of certain Japanese Defendants [at the EIAJ meetings] was merely one facet of a

broader conspiracy” to fix CRT prices); see also Phillip E. Areeda & Herbert Hovenkamp, 13

ANTITRUST LAW ¶ 1421a (“if there is other evidence of a present conspiracy, the defendants’

sins elsewhere may cast doubt on the truthfulness of their innocent explanations”). 4


3
       To the extent that Andreas is distinguishable from Broilers, those dissimilarities weigh
even more heavily in favor of Rule 404(b) evidence here. Whereas Andreas dealt with two
unquestionably separate conspiracies – lysine and citric acid – the “bid rigging” Rule 404(b)
evidence here arises out of a singular product (chicken).
4
        Courts even permit evidence of a defendant’s conduct that is exempt from the antitrust laws
but is nonetheless probative of other conduct that is subject to the antitrust laws. See United Mine
Workers v. Pennington, 381 U.S. 657, 670-71 n.3 (1965) (holding that defendants’ governmental


                                                 5
Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 6 of 11 PageID #:303066




                       Statement Regarding Discovery of Rule 404(b) Evidence

       The Kroger & Publix Plaintiffs are cognizant that this Court has limited the aspects of this

case that may proceed at this time. And we are cognizant of the reasons for this Court’s actions.

As the Kroger & Publix Plaintiffs explained in their May 13, 2021 submission regarding trial

structure, ECF 4636, we are prepared to go forward pursuant to the Court’s Severance Order and

try those aspects of this case with the record that the Court has permitted. That record should not,

however, exclude evidence that directly supports those aspects of the case to be tried. For example,

evidence that the defendants or some subset of their employees refer to themselves as the “chicken

mafia” and frequently meet together to share confidential information is certainly relevant to the

Georgia Dock and supply restraints aspects irrespective of Rule 404(b). After all, the very purpose

of such conduct was to raise the prices about which the “chicken mafia” evidently met to discuss.

Likewise, evidence that a defendant employee served as a clearinghouse for defendants’

confidential information and was so successful at doing so that he earned the nickname “the stud

of all studs” is certainly relevant to whether Defendants had the means and motive to manipulate

submissions to the Georgia Dock or artificially restrain production.

       Nor should the record exclude discovery that may be admissible under Rule 404(b). In

trying the aspects of this case that the Court has permitted to proceed, the Kroger & Publix

Plaintiffs—like numerous plaintiffs before us—intend to avail ourselves of Rule 404(b) evidence

of defendants’ other crimes, wrongs, and acts. These other acts would include, but not be limited



petitioning activity was exempt from the antitrust laws, but the anticompetitive intent shown by
the petitioning activity would be admissible evidence to show the “purpose and character” of other
non-exempt activity, as long as it was “probative and not unduly prejudicial.”); In re Tylenol
(Acetaminophen) Mktg., Sales Practices and Prods. Liab. Litig., 181 F. Supp. 3d 278, 305 (E.D.
Pa. 2016) (holding that even though the Noerr-Pennington doctrine exempted certain conduct from
Sherman Act coverage that the evidence of that conduct would be admissible).


                                                 6
Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 7 of 11 PageID #:303067




to, Defendants’ bid rigging conduct as contemplated by the Court’s Severance Order. The

Severance Order does not render evidence of bid rigging conduct irrelevant any more than it would

render irrelevant other unlawful conduct by defendants that may not involve manipulation of the

Georgia Dock or restraints on broiler supplies. 5



5
        For example, if Defendants agreed with each other to restrain employee wages or
employment opportunities, then evidence of such illegal anticompetitive conduct would be
discoverable as relevant to Plaintiffs’ claims that Defendants had the means and ability to agree to
collude. Such evidence would also be relevant to Defendants’ defenses, for example, (i) that it
was implausible for so many of them to enter into any anticompetitive agreement, (ii) that such an
agreement was impossible to enforce, (iii) that their interactions at “trade conferences and
meetings was public when it occurred,” or (iv) that “[a]t all times, Defendants acted in good faith
and in compliance with all applicable laws and regulations.” ECF 4420, Defs.’ Consol. Answer
to DAP Compl. at pp. 667, 678. And such discovery would also be potentially admissible under
Rule 404(b) with respect to Defendants’ opportunities to collude, knowledge of effectuating an
anticompetitive conspiracy, ability to profit through antitrust violations, motive to act collectively,
or lack of accident that all Defendants acted the same exact way independently.

         Likewise, if the Georgia Dock Defendants had forged purchase orders and impersonated
buyers to manipulate the USDA or Urner Barry indexes (which unlike the Georgia Dock employed
buyer verification), then such fraudulent behavior would be discoverable as relevant to, inter alia,
Plaintiffs’ claims that the same Defendants’ employees made false telephonic submissions to the
Georgia Department of Agriculture or to Defendants’ defenses (i) that they had not acted
collectively or (ii) that “Plaintiffs failed to exercise reasonable care to mitigate any damages” or
(iii) that “Defendants’ actions . . . were regulated, compelled, and/or mandated by government
authority, including but not limited to, the USDA” or (iv) that one or more of the defendants had
effectuated “a withdrawal from the alleged conspiracy” or (v) that “Defendants did not authorize,
request, command, perform, or recklessly tolerate the commission of any alleged wrongdoing” or
(vi) that Defendants had a “genuine and reasonable good faith belief that they communicated true
and accurate information to the Georgia Department of Agriculture.” ECF 4420, Defs.’ Consol.
Answer to DAP Compl. And such evidence developed through discovery would also be
potentially admissible under Rule 404(b) with respect to defendants’ knowledge of how to
manipulate a price index, motive to profit from such manipulation, plan and preparation for index
rigging, and the absence of mistake or lack of accident from submitting false quotes.

        Finally, if Defendants had a corporate culture of disparaging customers or acting with other
Defendants to cause vindictive harm to customers, then such acts would be discoverable as relevant
to, inter alia, plaintiffs’ claims that Defendants did just that by manipulating the Georgia Dock
and constraining supply or Defendants’ defenses that “[a]t all times, Defendants acted in good
faith and in compliance with all applicable laws and regulations” or that “Defendants did not
authorize, request, command, perform, or recklessly tolerate the commission of any alleged
wrongdoing.” ECF 4420, Defs.’ Consol. Answer to DAP Compl. And such evidence developed


                                                    7
Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 8 of 11 PageID #:303068




       The ultimate question of what evidence may be admissible and under what circumstances

such evidence may be used is not before the Court and the Kroger & Publix Plaintiffs understand

that deciding such issues is not the purpose of the submissions the Court has invited. Rather, the

inquiry posed by the Court is limited to discovery at this time. The Court has asked us what “bid

rigging” evidence we “want to discover” for purposes of Rule 404(b). The Kroger & Publix

Plaintiffs believe that they can complete building an informative record for this Court to apply

Rule 404(b) at the appropriate time without altering the discovery schedule, broadening its scope,

or otherwise disturbing the Court’s Severance Order. To do so, the Severance Order should not

(i) thwart discovery into already produced or publicly-available documents, (ii) shield Defendants

from responding to already served discovery that is relevant and potentially admissible, under

Rule 404(b) or otherwise, to the Georgia Dock and supply restraint aspects of this case, or (iii)

relieve deponents from answering questions about such evidence at already noticed or requested

depositions. After all, such discovery would provide the requisite foundation for this Court to

make informed Rule 404(b) determinations when that time comes.

       The Court’s guidance on discovery of Rule 404(b) evidence would further provide the

parties and Magistrate Judge Gilbert with direction as to several burgeoning discovery disputes.

For example, Pilgrim’s has refused to answer a narrowly tailored set of 23 requests for admission

that were served on March 19, 2021, which ask it to admit that it had unlawfully conspired with

other Defendants. Although these RFAs never use the term “bid rigging,” Pilgrim’s refused to

answer any of them on the basis that conspiring with another Defendant could encompass bid

rigging.



through discovery would also be potentially admissible under Rule 404(b) with respect to
Defendants’ institutional attitudes towards their customers, motives for wanting their customers to
“feel pain,” their knowledge of how to do so, and the absence of mistake when they did.


                                                8
Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 9 of 11 PageID #:303069




       Likewise, guidance would assist the parties in understanding the extent to which they may

create a foundation for the admissibility of publicly-available Rule 404(b) “bid rigging” evidence

during depositions. For example, the Court ordered that the Kroger & Publix Plaintiffs may take

the depositions of four individual witnesses over the DOJ’s objection. ECF 4557. Parties should

be permitted to ask these witnesses about any publicly-available document or any document

already produced by Defendants regardless of whether Defendants characterize them as related to

“bid rigging.” Such questions will assist us in, among other things, laying the requisite foundation

for potential Rule 404(b) evidence without altering the schedule or otherwise broadening existing

discovery obligations. And the same rules should apply when the Court’s stay order for other

deponents expires on January 3, 2022.

       Accordingly, in response to the Court’s directive to state whether we “want to discover

evidence of bid-rigging in order to use it in a supply reduction or Georgia Dock trial under Federal

Rule of Evidence 404(b)” and to “state so [to] allow the Court and parties to address that argument

directly,” the Kroger & Publix Plaintiffs state that we want to (i) use in depositions or other

discovery any materials that are already available to the Plaintiffs or that become available to

Plaintiffs through the ongoing criminal proceedings and (ii) obtain specifically-identified

documents already produced to or by the government of which Plaintiffs already have knowledge.

We believe that such limited and narrowly-tailored discovery comports with the goal of the

Severance Order while permitting development of a sufficient factual record to facilitate future

decisions on the admission of Rule 404(b) evidence.



Dated: June 18, 2021




                                                 9
Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 10 of 11 PageID #:303070




Respectfully submitted,

/s/ David P. Germaine                               /s/ William J. Blechman
Paul E. Slater                                      William J. Blechman
Joseph M. Vanek                                     Kevin Murray
David P. Germaine                                   Douglas Patton
John P. Bjork                                       Samuel Randall
SPERLING & SLATER, P.C.                             Michael Ponzoli
55 West Monroe Street                               KENNY NACHWALTER, P.A.
Suite 3200                                          1441 Brickell Avenue
Chicago, Illinois 60603                             Suite 1100
Tel: (312) 641-3200                                 Miami, Florida 33131
Fax: (312) 641-6492                                 Tel: (305) 373-1000
E-mail: PES@Sperling-law.com                        Fax: (305) 372-1861
        JVanek@Sperling-law.com                     E-mail: wblechman@knpa.com
        DGermaine@Sperling-law.com                           kmurray@knpa.com
        JBjork@Sperling-law.com                              dpatton@knpa.com
                                                             srandall@knpa.com
Phillip F. Cramer                                            mponzoli@knpa.com
Ryan T. Holt
SHERRARD ROE VOIGT & HARBISON, PLC                  Counsel for Plaintiffs The Kroger Co.,
150 3rd Avenue South, Suite 1100                    Albertsons Companies, Inc., Hy-Vee, Inc.,
Nashville, TN 37201                                 and Save Mart Supermarkets
Tel: (615) 742-4200
E-mail: pcramer@srvhlaw.com
         rholt@srvhlaw.com

Counsel for Plaintiffs Associated Grocers of
the South, Inc., Meijer, Inc., Meijer
Distribution, Inc., OSI Restaurant Partners,
LLC, Publix Super Markets, Inc., Supervalu
Inc.; Unified Grocers, Inc.; Associated
Grocers of Florida, Inc.; and Wakefern
Food Corp.




                                               10
Case: 1:16-cv-08637 Document #: 4759 Filed: 06/21/21 Page 11 of 11 PageID #:303071




                                CERTIFICATE OF SERVICE

       David P. Germaine, one of the attorneys for the Kroger and Publix Plaintiffs, certifies that

on June 21, 2021 I caused a true and correct copy of the foregoing Kroger and Publix Plaintiffs’

Supplemental Memorandum Responding to Court’s Order of May 27, 2021 to be filed via

CM/ECF.



                                                    /s/ David P. Germaine
                                                        David P. Germaine
